450 F.2d 884
Howard Lee WHITE, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 71-1549.
United States Court of Appeals,Ninth Circuit.
Nov. 29, 1971.

Howard L. White, in pro. per.
Harry D. Steward, U. S. Atty., Robert H. Filsinger, Chief, Crim.Div., Phillip W. Johnson, Sp. Asst. U. S. Atty., San Diego, Cal., for defendant-appellee.
Before WRIGHT, TRASK and CHOY, Circuit Judges.
PER CURIAM:


1
This is an appeal from an order denying White's motion to vacate sentence under 28 U.S.C. Sec. 2255.


2
White pleaded guilty and was sentenced in 1963 for possession and interstate transportation of forged obligations of the United States.  Since then he has filed six motions under Sec. 2255 attacking this conviction and numerous other motions attacking related convictions under which he is serving concurrent and consecutive sentences.


3
Twice before White has had his cause determined by this court: White v. United States, 443 F.2d 26 (9th Cir. 1971), and White v. United States, 354 F.2d 22 (9th Cir. 1965).  Both times he was denied relief.


4
We have once again carefully reviewed White's case and once again conclude that he has been treated fairly.  His many petitions have received painstaking consideration.  Relief was properly denied.


5
Affirmed.